     Case 1:20-cv-00810-AWI-JLT Document 270 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    MARIO LOUIS NAVARRO,                           Case No. 1:20-cv-00810-JLT (PC)
12                       Plaintiff,                  FINDINGS AND RECOMMENDATIONS
13                                                   TO DISMISS DEFENDANTS AND
             v.
                                                     CLAIMS
14    CATE, et al.,
                                                     14-DAY DEADLINE
15                       Defendants.
                                                     Clerk of the Court to Assign a District Judge
16

17

18          On October 11, 2020, the Court screened Plaintiff’s third amended complaint (Doc. 117)
19   and found that it states cognizable claims of retaliation against Defendants Daveiga and Ruiz.
20   (Doc. 268.) The Court found that the complaint’s remaining claims were not cognizable. (Id.) The
21   Court therefore directed Plaintiff, within 21 days, to file a fourth amended complaint curing the
22   deficiencies in his pleading or to notify the Court that he wishes to proceed only on the claims
23   found cognizable. (Id. at 10-11.) The Court cautioned Plaintiff that failure to comply with the
24   order would result in a recommendation “that this action proceed only on the claims found
25   cognizable … and that all other claims and defendants be dismissed with prejudice.” (Id. at 11.)
26   Plaintiff has not filed a fourth amended complaint or otherwise responded to the Court’s
27   screening order, and the time to do so has passed.
28   ///
     Case 1:20-cv-00810-AWI-JLT Document 270 Filed 12/01/20 Page 2 of 2


 1             Accordingly, the Court RECOMMENDS that (1) Defendants Adams, Brooks, Chastain,

 2   Comates, Davis, Grannis, Guzman, Hough, Junious, Neri, Rosenthal, Sheppard-Brooks, and

 3   Wortmanbe be DISMISSED, and (2) the claims in Plaintiff’s third amended complaint be

 4   DISMISSED, except for its claims of retaliation against Defendants Daveiga and Ruiz, pursuant

 5   to 42 U.S.C. § 1983. The Court DIRECTS the Clerk of the Court to assign a district judge to this

 6   action.

 7             These Findings and Recommendations will be submitted to the United States District

 8   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 9   of the date of service of these Findings and Recommendations, Plaintiff may file written
10   objections with the Court. The document should be captioned, “Objections to Magistrate Judge’s

11   Findings and Recommendations.” Failure to file objections within the specified time may result in

12   waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

13   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

14
     IT IS SO ORDERED.
15

16      Dated:       December 1, 2020                            /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
